Exhibit 10.7

 

OPTION AGREEMENT

 

This Option Agreement (this “Agreement”), dated as of December 15, 2014, is by
and between Union Sky Holding Group Limited, a company incorporated under the
laws of British Virgin Islands (the “Option Holder”), and Solar Power, Inc., a
California corporation (the “Company”). The Option Holder and the Company is
referred to herein as a “Party,” and collectively as the “Parties.”

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Option Holder desire to provide for the grant of an
option to purchase certain number of shares of common stock of the Company, par
value US$0.0001 per share (the “Common Shares”), on the terms and conditions set
forth in this Agreement; and

 

WHEREAS, the Company and the Option Holder desire to make certain
representations, warranties, covenants and agreements in connection with the
transactions contemplated by this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, the Company and the
Option Holder agree as follows:

 

ARTICLE I

PURCHASE AND SALE

 

Section 1.1     Option. Subject to the terms and conditions of this Agreement,
and in reliance upon the representations and warranties set forth herein, the
Company agrees to grant the Option Holder an option (the “Option”) to purchase
from the Company 20,000,000 Common Shares (the “Purchase Shares”) at the total
purchase price of US$40,000,000 (the “Purchase Price”), or US$2.00 per share,
prior to the date of completion of the listing of the Common Shares on the New
York Stock Exchange or NASDAQ Stock Market (the “Listing”). The Option will be
deemed exercised upon the payment of the Purchase Price to the Company by the
Option Holder. For the avoidance of doubt, the Option shall expire automatically
if the Closing does not occur pursuant to the terms and conditions of this
Agreement prior to the date of completion of the Listing. If the Option Holder
exercises the Option, the Company shall issue, sell and deliver to the Option
Holder, free and clear of any pledge, mortgage, security interest, encumbrance,
lien, charge, assessment, claim or restriction of any kind or nature other than
those imposed by the Articles of Incorporation and Bylaws of the Company and
those required by applicable laws, and the Option Holder agrees to purchase from
the Company, on the Closing Date (as defined below), 20,000,000 Common Shares.
The Company is not obliged to complete the sale and purchase of any Purchase
Shares unless the Option is exercised by the Option Holder in full and the sale
and purchase of all the Purchase Shares is completed simultaneously.

 

Section 1.2     Purchase Price. The Option Holder shall pay the Purchase Price
for the Purchase Shares.

 

 

 
1

--------------------------------------------------------------------------------

 

 

Section 1.3     Closing.

 

(a)     If the Option Holder wishes to exercise the Option, it shall provide a
written notice to the Company at least ten (10) days prior to the proposed
closing date (the “Closing Date”), provided that the Closing Date shall not be
later than 90 days from the date of this Agreement. Upon the terms and subject
to the conditions of this Agreement, the closing (the “Closing”) of the purchase
and sale of the Purchase Shares shall take place at a place determined by the
Company at 9:00 A.M. New York time on the Closing Date.

 

(b)     At or before the Closing, the Option Holder shall deliver the Purchase
Price by wire transfer in immediately available funds to the Company’s bank
account designated by the Company in a written notice to the Option Holder. At
the Closing, the Option Holder shall deliver a certificate of its duly
authorized officer certifying as to the matters set forth in Section 1.4(b).

 

Section 1.4     Closing Conditions.

 

The obligations of the Company to issue and sell the Purchase Shares to be sold
to and purchased by the Option Holder as contemplated by this Agreement shall be
subject to the satisfaction, on or before the Closing, of each of the following
conditions, provided that any of which may be waived in writing by the Company
in its sole discretion:

 

(a)     All corporate and other actions required to be taken by the Company in
connection with the issuance and sale of the Purchase Shares shall have been
completed and all corporate and other actions required to be taken by the Option
Holder in connection with the purchase of the Purchase Shares shall have been
completed.

 

(b)     The representations and warranties of the Option Holder contained in
Section 2.2 of this Agreement shall have been true and correct on the date of
this Agreement and shall be true and correct in all material respects as of the
Closing Date; and the Option Holder shall have performed and complied with in
all material respects all, and not be in breach or default in any material
respect under any, agreements, covenants, conditions and obligations contained
in this Agreement that are required to be performed or complied with on or
before the Closing.

 

(c)     No governmental authority of competent jurisdiction shall have enacted,
issued, promulgated, enforced or entered any law (whether temporary, preliminary
or permanent) that is in effect and restrains, enjoins, prevents, prohibits, or
otherwise makes illegal the consummation of, or materially and adversely alter,
the transactions contemplated by this Agreement or imposes any damages or
penalties that are substantial in relation to the Company; and no action, suit,
proceeding or investigation shall have been instituted by or before any
governmental authority of competent jurisdiction or threatened that seeks to
restrain, enjoin, prevent, prohibit, or otherwise makes illegal the consummation
of, or materially and adversely alter, the transactions contemplated by this
Agreement impose any damages or penalties that are substantial in relation to
the Company.

 

 

 
2

--------------------------------------------------------------------------------

 

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

Section 2.1     Representations and Warranties of the Company. The Company
hereby represents and warrants to the Option Holder, as of the date hereof and
as of the Closing, as follows:

 

(a)     Organization and Authority. Each of the Company and its subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, with the
requisite power and authority to own and use its properties and assets and to
carry on its business in all material respects as is currently conducted.
Neither the Company nor any of its subsidiaries is in material violation or
default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and its subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification, except to the extent that the
failure to be so qualified and in good standing would not adversely affect the
ability of the Company to carry out its obligations under, and to consummate the
transactions contemplated by, this Agreement or adversely affect the ability of
the Company and its subsidiaries to conduct the business as is currently
conducted.

 

(b)     Due Issuance of the Purchase Shares. The Purchase Shares have been duly
authorized and, when issued and delivered to the Option Holder and paid for by
the Option Holder pursuant to this Agreement, will be validly issued, fully paid
and non-assessable.

 

(c)     Noncontravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental entity or court to which the Company or any of its subsidiaries is
subject.

 

(d)     Filings, Consents and Approvals. Assuming the accuracy of the
representations and warranties of the Option Holder in Section 2.2(f), neither
the execution and delivery by the Company of this Agreement, nor the
consummation by the Company of any of the transactions contemplated hereby, nor
the performance by the Company of this Agreement in accordance with its terms
requires the filing, consent, approval, order or authorization of, or
registration with, or the giving notice to, any governmental or public body or
authority, except such as have been obtained, made, given or will be made
promptly hereafter and any required filing or notification with the Securities
and Exchange Commission.

 

Section 2.2     Representations and Warranties of the Option Holder. The Option
Holder hereby represents and warrants to the Company as of the date hereof and
as of the Closing Date, as follows:

 

(a)     Due Formation. The Option Holder is a company duly incorporated as an
exempted company with limited liability, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, with full power and
authority to own and operate and to carry on its business in the places and in
the manner as currently conducted.

 

(b)     Authority. The Option Holder has full power and authority to enter into,
execute and deliver this Agreement and each agreement, certificate, document and
instrument to be executed and delivered by the Option Holder pursuant to this
Agreement and to perform its obligations hereunder. The execution and delivery
by the Option Holder of this Agreement and the performance by the Option Holder
of its obligations hereunder have been duly authorized by all requisite actions
on its part.

 

 

 
3

--------------------------------------------------------------------------------

 

 

(c)     Valid Agreement. This Agreement has been duly executed and delivered by
the Option Holder and constitutes the legal, valid and binding obligation of the
Option Holder, enforceable against it in accordance with its terms, except (i)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally, and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

(d)     Consents. Neither the execution and delivery by the Option Holder of
this Agreement nor the consummation by it of any of the transactions
contemplated hereby nor the performance by the Option Holder of this Agreement
in accordance with its terms requires the consent, approval, order or
authorization of, or registration with, or the giving of notice to, any
governmental or public body or authority or any third party, except as have been
obtained, made or given.

 

(e)     No Conflict. Neither the execution and delivery by the Option Holder of
this Agreement, nor the consummation by it of any of the transactions
contemplated hereby, nor compliance by the Option Holder with any of the terms
and conditions hereof will contravene any existing agreement, federal, state,
county or local law, rule or regulation or any judgment, decree or order
applicable to, or binding upon, the Option Holder.

 

(f)     Status and Investment Intent.

 

(i)     Experience. The Option Holder has sufficient knowledge and experience in
financial and business matters so as to be capable of evaluating the merits and
risks of its investment in the Option and the Purchase Shares. The Option Holder
is capable of bearing the economic risks of such investment, including a
complete loss of its investment.

 

(ii)     Purchase Entirely for Own Account. The Option Holder is acquiring the
Option and the Purchase Shares that may be sold pursuant to this Agreement for
its own account for investment purposes only and not with the view to, or with
any intention of, resale, distribution or other disposition thereof. The Option
Holder does not have any direct or indirect arrangement, or understanding with
any other persons to distribute, or regarding the distribution of the Option and
the Purchase Shares in violation of the United States Securities Act of 1933, as
amended (the “Securities Act”) or other applicable laws.

 

(iii)     Not U.S. person. The Option Holder is not a “U.S. person” (as such
term is defined in Regulation S of the Securities Act) and is not acquiring the
Option and/or purchasing the Purchase Shares for the account or benefit of any
“U.S. person”.

 

(iv)     Distribution Compliance Period. The Option Holder acknowledges that all
offers and sales of the Purchase Shares before the end of the “distribution
compliance period” (as such term is defined in Regulation S) be made only in
accordance with Regulation S, pursuant to registration of the securities under
the Securities Act or pursuant to an exemption therefrom.

 

 

 
4

--------------------------------------------------------------------------------

 

 

(v)     Restrictive Legend. The Option Holder understands that the certificate
evidencing the Purchase Shares will bear a legend or other restriction
substantially to the following effect:

 

“THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”). NO SALE, PLEDGE, HYPOTHECATION, TRANSFER OR
OTHER DISPOSITION OF THESE SECURITIES MAY BE MADE UNLESS EITHER (A) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (B) PURSUANT TO
AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
IN EITHER CASE UPON THE RECEIPT OF AN OPINION OF U.S. COUNSEL.”

 

(vi)     Information. The Option Holder has been furnished access to all
materials it has requested relating to the Company and its subsidiaries and
other due diligence information and documents and the Option Holder has been
afforded the opportunity to ask questions of and receive answers from
representatives of the Company concerning the foregoing, including the terms and
conditions of this Agreement. The Option Holder has consulted to the extent it
deemed appropriate with its own advisers as to the financial, tax, legal and
related matters concerning an investment in the Purchase Shares.

 

(vii)     No Broker. No broker, investment banker or other person is entitled to
any broker’s, finder’s or other similar fee or commission in connection with the
execution and delivery of this Agreement or the consummation of any of the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Option Holder.

 

(g)     Financing. The Option Holder has sufficient funds available to it to
purchase all of the Purchase Shares pursuant to this Agreement.

 

ARTICLE III

MISCELLANEOUS

 

Section 3.1     Lockup. Without the prior written consent of the Company, the
Option Holder shall not sell, give, assign, hypothecate, pledge, encumber, grant
a security interest in or otherwise dispose of, or suffer to exist (whether by
operation of law or otherwise) any encumbrance on, any of its Purchase Shares,
or any right, title or interest therein or thereto, prior to the date that is
three (3) months after the Closing Date.

 

Section 3.2     Survival of the Representations and Warranties. All
representations and warranties made by any Party shall survive for two years and
shall terminate and be without further force or effect on the second anniversary
of the Closing Date. Notwithstanding the foregoing, any claims asserted in good
faith with reasonable specificity (to the extent known at such time) and in
writing by notice from the non-breaching Party prior to the expiration date of
the applicable survival period shall not thereafter be barred by the expiration
of the relevant representations or warranty and such claims shall survive until
finally resolved.

 

 

 
5

--------------------------------------------------------------------------------

 

 

Section 3.3     Termination. This Agreement may be terminated, and the
transactions contemplated hereby may be abandoned at any time prior to Closing
by mutual agreement of the Parties. Nothing in this Section 3.3 shall be deemed
to release any Party from any liability for any breach of this Agreement prior
to the effective date of such termination.

 

Section 3.4     Governing Law. This Agreement shall be governed and interpreted
in accordance with the laws of the State of New York without giving effect to
the conflicts of law principles thereof.

 

Section 3.5     Dispute Resolution. Any dispute, controversy or claim (each, a
“Dispute”) arising out of or relating to this Agreement, or the interpretation,
performance breach, termination, validity or invalidity thereof, shall be
referred to arbitration upon the demand of any Party to the dispute with notice
(the “Arbitration Notice”) to the other Party.

 

(a)     The Dispute shall be settled in Hong Kong in a proceeding conducted in
English by one (1) arbitrator from the Hong Kong International Arbitration
Centre (the “HKIAC”) in accordance with the Hong Kong International Arbitration
Centre Administered Arbitration Rules (the “HKIAC Rules”) in force when the
Arbitration Notice is submitted in accordance with the HKIAC Rules.

 

(b)     Each party to the arbitration shall cooperate with each other party to
the arbitration in making full disclosure of and providing complete access to
all information and documents reasonably requested by such other party in
connection with such arbitral proceedings, subject only to any confidentiality
obligations binding on such party.

 

(c)     The award of the arbitral tribunal shall be final and binding upon the
parties thereto, and the prevailing party may apply to a court of competent
jurisdiction for enforcement of such award.

 

(d)     During the course of the arbitral tribunal's adjudication of the
Dispute, this Agreement shall continue to be performed except with respect to
the part in dispute and under adjudication.

 

Section 3.6     Amendment. This Agreement shall not be amended, changed or
modified, except by another agreement in writing executed by the Parties hereto.

 

Section 3.7     Binding Effect. This Agreement shall inure to the benefit of,
and be binding upon, each of the Company and the Option Holder and their
respective heirs, successors and permitted assigns.

 

Section 3.8     Assignment. Neither this Agreement nor any of the rights, duties
or obligations hereunder may be assigned by the Company or the Option Holder
without the express written consent of the other Parties. Any purported
assignment in violation of the foregoing sentence shall be null and void.

 

 

 
6

--------------------------------------------------------------------------------

 

 

Section 3.9     Notices. All notices, requests, demands, and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given on the date of actual delivery if delivered personally to
the Party to whom notice is to be given, on the date sent if sent by telecopier,
tested telex or prepaid telegram, on the next business day following delivery if
sent by courier or on the day of attempted delivery by postal service if mailed
by registered or certified mail, return receipt requested, postage paid, and
properly addressed as follows:

 

If to the Option Holder, at:

Union Sky Holding Group Limited

988 Zhongkai Road, Songjiang District

Shanghai, China

Tel: 86 21 3397-9999  Ext: 6247

Fax: 86 21 3397-9920

   

If to the Company, at:

Solar Power, Inc. 

3400 Douglas Boulevard, Suite 285

Roseville, California

USA 

Fax: +1-916-771-3657 

 

Any Party may change its address for purposes of this Section 3.9 by giving the
other Party hereto written notice of the new address in the manner set forth
above.

 

Section 3.10     Entire Agreement. This Agreement constitutes the entire
understanding and agreement between the Parties hereto with respect to the
matters covered hereby, and all prior agreements and understandings, oral or in
writing, if any, between the Parties with respect to the matters covered hereby
are merged and superseded by this Agreement.

 

Section 3.11     Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the Parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

Section 3.12     Fees and Expenses. Except as otherwise provided in this
Agreement, each Party will be responsible for all of its own expenses incurred
in connection with the negotiation, preparation and execution of this Agreement.

 

Section 3.13     Public Announcements. The Option Holder shall not make, or
cause to be made, any press release or public announcement in respect of this
Agreement or the transactions contemplated by this Agreement or otherwise
communicate with any news media without the prior written consent of the Company
unless otherwise required by securities laws or other applicable law.

 

Section 3.14     Specific Performance. The Parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement are not
performed in accordance with the terms hereof. Accordingly, each Party shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or equity.

 

Section 3.15     Headings. The headings of the various articles and sections of
this Agreement are inserted merely for the purpose of convenience and do not
expressly or by implication limit, define or extend the specific terms of the
section so designated.

 

 

 
7

--------------------------------------------------------------------------------

 

 

Section 3.16     Execution in Counterparts. For the convenience of the Parties
and to facilitate execution, this Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 
8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the day and year first above written.

 

 

 

Solar Power, Inc.

     

By:   /s/ Peng Xiaofeng                                                       
              

Name: Peng Xiaofeng

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

Option Holder

 

Union Sky Holding Group Limited

     

By:   /s/ Shi,
Yuzhu                                                                 
           

Name: Shi, Yuzhu

Title: Director

 

 